@W\IQ\MANN¢_

NNNNNNNNNo-__~___-~
m\\°\MAwN-‘o\om`\°\m&w~_o

ase 3:18-cv-OO439-RCJ~WGC Document 20 Filed 01/28/19 Page 1 of 10

 

 

 

 

 

 

 

 

UNlTED STATES DISTRICT COURT
DISTRIC'I` OF NEVADA
Cas¢ #3:18-cv-00439
MELVYN KLEIN, Derivatively on Beha|f §
of ORMAT TECHNOLOGIES, INC.,
) VERIFIED PETlTION FOR
Plaintiff(s), ) PERMISSION TO PRACTICE
IN THIS CASE ONLY BY
Vs` ) $EJTTHEORNIYZRNC?F?TAI§)IQU\|JYT
TODD C. FREELAND, RAVIT BARNIV,
DAN FALK, DAVID GRANoT, sTAN H. § fggff§lgg§gé€l“ °F
KOYANAGI, YUICHI NlSHlGORl, et al. )
Defendant(s). 3
FlLlNG FEE lS $250.00
OW¢" C» P°" g Petitioner, respectfully represents to the Court:
(name of petitioner)
l. That Petitioner is an attorney at law and a member of the law firm of
White & Case LLP
(f"irm name)
with offices m 122l Avenue of the Americas ,
(street address)
New York , New York 4 10020 ,
(city) (state) (zip code)
212-819-8200 _ opell@whitecase.com
(area code + telephone number$ (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by
S°° Aua°hm°m A' to provide legal representation in connection with
[client(s)]

the above-entitled case now pending before this Court.

 

Rev. 5/ 16

 

QW\l°\MJdWN.-»

N~NNNMNwN---- -»---.-
co`)o\m~t>w-o~ooo~ia;.>wN-S

ase 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 2 of 10

 

3. That since J'-"’l¢(:$» )1934 g Petitioner has been and presently is a
816
member in good standing of the bar o$' the highest Court of the State of New York
(state)

where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts,

 

Court Date Admitted Bar Number
Southern District of New York August 14, 1984 OP0118
Eastem District of New York .lune 17, 1998

 

Court of Appeals for the Seventh Circuit November 22, 1999

 

 

 

 

Court of Appeals for the Second Circuit March 06, 2001
U.S. Supreme Court March 26, 2001
Court of Appeals for the Ninth Circuit April 18, 2003
Court of Appeals for the Fourth Circuit July 26, 2018
5. 'l`hat there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before anyjudicial, regulatory

or administrative body, or any resignatlon or termination ln order to avold disclpllnary or

 

disbarment proceedings, except as described in detail below:

0|'|6.

 

2 R¢v. 5/16

 

@W\l°"~h.hb|b)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 3:18~cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 3 of 10

6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give

particulars if ever denied admission):

|NOl'l¢.

 

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

lNOl'l¢.

 

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule IA l 1-2

(ronn¢rly LR 1a lo~z) during the past three (3) years in the following matters: (sme "none" irm applicatiom.)

 

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arb.itms>r llka
None.

 

 

 

 

 

(lf necessary, please attach a statement of additional applications)
9. Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
State ofNevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar ofNevada.
10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
l l. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in thisjurisdiction and that the client has consented to such representation

3 R¢v. s/ie

 

Clbse 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 4 of 10

 

 

 

  
 

 

 
  

 

 

 

 

 

1 That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
2 FOR Tl-lE PURPOSES OF THlS CASE ONLY. j
3 zM// 6 w
4 1l’etitioner’s si nature
STATEOF__M_W'<__ ) g
5 )
COUN'I`Y OF New York )
6
7 OW¢ll C- P¢" . Petitioner. be' g rst duly sworn, deposes and says:
8 'l`hat the foregoing statements are true. . //%[/
-_. " /
9 /‘ l,{[//A [" v' - ~
Petitioner’s signature
10 Subscribed and sworn to before me this
1 1
igsz day of §Qf 3 . sanoaa capoeman
l 2 Nomy Fublle, State of New York
/uim ., ..:'.°;.'::.°.::,‘:.'::;=;.,...
ill 0
13 er ofcourt Commlulon Explree S¢pt. 20.§£01/
14
15
16 DESlGNATlON OF RESIDENT ATTORNEY ADMlTTED TO
THE BAR OF THlS COURT AND CONSENT THERETO.
17
Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
believes it to be in the best interests of the client(s) to designate Maffh€W AddiSOl\
19 (name of local counsel)
Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
above-entitled Court as associate resident counsel in this action. The address and email address of
21
said designated Nevada counsel is:
22
23 McDonald Carano; 100 West Liberty Street IOth Floor y
(street address)
24
Reno , Nevada , 89501
25 (city) (state) (zip code)
26 775-778-2000 , maddison@mcdonaldcarano.com
27 (area code + telephone numberY (l:`,mail address)
28 4 Rcv. 5/ 16

 

 

 

g-

(1

\C°°`lo\£hhb-|N

ase 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 5 of 10

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.
APPOINTMENT OF DESIGNATED RESIDENT NEVADA COU'NSEL

The undersigned party(ies) appoint(s) M°nh°“' Addis°" as
(name of local counsel)
his/her/their Designated Resident Nevada Counsel in this case.

ap sw.)l\.

@\rty's signature)

\XMN MTEQ- \I0 " m Mviow. ._BMB.
(type or print party name, title)

 

 

Trty's signature)

 

(type or print party name, title)

CONSENT OF DESIGNEE
The undersigned hereby consents to serve as associate resident Nevada counsel in this case.

 

 

»-\. /~
okl/m
Designated Residelit Nevada Counsel’s signature
11201 madd‘l snn@mcdnnaldcarano.com
§ar number Bail address

APPROVED:
211/j

 
 

5 R¢v. sits

 

Case 3:18-cv-00439~RCJ~WGC Document 20 Filed 01/28/19 Page 6 of 10

Attachment A.

2. That Petitioner has been retained personally or as a member of the law firm by §ng

Kgya.nagi, Stanley B. §_t§g_i_, Byron Wong, to provide legal representation in connection with the

above-entitled case now pending before this Court.

Case 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 7 of 10

UNlTED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

MELVYN KLEIN, Derivatively on Behalf of
ORMA'I` TECHNOLOGIES, INC.,

Plaintiffs, No.: 3:18-cv~00439
"‘ cERTlFch'rloN oF owEN PELL

TODD C. FREELAND, RAVIT BARNIV, DAN
PALK, DAVID GRANOT, STAN H.
KOYANAGI, YUICHI NISHIGOR.I, STANLEY
B. STER.N, BYRON WONG, DAFNA SHARIR,
ISAAC ANGEL, and DORON BLACHAR,

Defendants,
-and.
ORMAT TECH'NOLOGIES, INC.,

Nominal Defendant.

 

 

I, Owen Pell, certify pursuant to LR IA ll-2(b)(3) that the following information is true and

COI'|’€Ct!

l. I am a partner of the law firm White & Case LLP, 1221 Avenue of the Americas, New

York, New York 10020.

2. I am a member in good standing in every jurisdiction in which 1 have been admitted to

practice

3. Attached as Exhibit A is my Certiticate of Good Standing to the Supreme Court for the

State of New York, Appellate Division, First Judicial Department.

Case 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/1[/ age 8 of 10

war (.’ @é

 

Owen C. Pell
Subscribed and sworn before~ine this Mday of IM l_,(¢g¢?{ , 201?

/Vv he
sANo A ouol-rroN
Notary Pu lle, State ot New York
o "l't\oaol:.s:soiaieca w
ua e anna oun ‘
commission expires s¢pi, 20..{20=3/

Case 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 9 of 10

EXHIBIT A

Case 3:18-cv-00439-RCJ-WGC Document 20 Filed 01/28/19 Page 10 of 10

Appellate Division of the Supreme Court
of the State of New York

First Judicial Department

 

. I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

OWEN CARY PELL

was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
June 18, 1984, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with
the administrative office of the courts, and according to the records
of this court is in good standing as an attorney and counsellor at
law. '

In Witness Whereof, I have hereunto set my
hand and affixed the seal of this court on

January» 1‘1, 2019

"‘”

,¢

1256

 

Clerk of the Court

